DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Request for Continued Examination (RCE) from the Applicant filed on 03/10/2021 and the Applicant’s Amendment After Final filed on 2/12/2021 in which claims 1, 2, 7-10, 13-15 and 19-21 have been amended, claims 22-25 have been previously canceled and entered of record.
Claims 1-21 are pending for examination.

Response to Remarks/Arguments
4.    Applicant’s remarks on pages 9-11 of the amendment with respect to the rejections of independent claims 1 and 15, as currently amended, and their associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
5.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
9.     Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Happ et al. (U.S. Patent Application Publication 2009/0003044, hereinafter “Happ”, cited in the previous Office Action dated 11/17/2020), in view of Kwak (U.S. Patent Application Publication 2020/0201573, hereinafter “Kwak”, which claims priority to Korean 
Patent Application No. 10-2018-0167585 filed on Dec.  21, 2018). 
        Regarding independent claim 1 (Currently Amended), Happ teaches a method, comprising: a memory array comprising a plurality of memory cells each associated with a respective memory element storing a value based at least in part on a change in a material property associated with the memory element, wherein the quantity of access operations comprises a quantity of write operations and a quantity of read operations (Figs. 1-6 and 
         Happ does not specifically teach receiving a plurality of commands associated with performing access operations on a memory array; and counting the access operations performed on the memory array as a result of receiving the plurality of commands to obtain a quantity of the access operations.
        Kwak teaches a method comprising receiving a plurality of commands associated with performing access operations on a memory array; and counting the access operations performed on the memory array as a result of receiving the plurality of commands to obtain 
          Since Happ and Kwak are both from the same field of memory device, the purpose disclosed by Kwak would have been recognized in the pertinent art of Happ.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kwak into the teaching of Happ for the purpose of providing a memory system which includes a memory pool having a plurality of memory units and a controller suitable for controlling the plurality of memory units, wherein the controller includes a translation unit suitable for translating a system address into a local address within the memory pool, a threshold decision unit suitable for dynamically changing a threshold based on an a number of accesses to each local address for data within the memory pool, a data attribute determination unit that determines an attribute of data associated with the 
translated local address based on the threshold and the number of accesses to the translated local address, and a data input/output unit that controls a memory unit associated with a local address to store the data in a memory region corresponding to the local address among the memory units based on the attribute of the data (Kwak, Abstract). 
       Regarding dependent claim 2 (Currently Amended), the combination of Happ and Kwak teaches the method of claim 1, further comprising: determining that the quantity of the access operations exceeds a threshold, wherein modifying the one or more parameters is based at least in part on the determining (Happ, Figs. 5, 6A and accompanying texts, determining that the  
       Regarding dependent claim 3, the combination of Happ and Kwak teaches the method of claim 1, wherein the modifying the one or more parameters of the write operation comprises: modifying a current magnitude of the write operation (Happ, modifying a current magnitude of I_RESET/I_SET of the write operation, para. [0031]).  
       Regarding dependent claim 4, the combination of Happ and Kwak teaches the method of claim 1, wherein the modifying the one or more parameters of the write operation comprises: modifying a write pulse duration of the write operation (Happ, modifying a write pulse duration t_RESET/t_SET of the write operation, para. [0031]).
      Regarding dependent claim 13 (Currently Amended), the combination of Happ and Kwak teaches the method of claim 1, wherein the quantity of the access operations corresponds to a quantity of access operations performed on the memory array (Happ, Figs. 5, 6A and accompanying texts, the quantity of access operations corresponds to a quantity of access operations performed on the memory array, para. [0030]).  
      Regarding dependent claim 14 (Currently Amended), the combination of Happ and Kwak teaches the method of claim 1, wherein the quantity of the access operations corresponds to access operations performed on a subset of the plurality of memory cells (Happ, steps 206, 208 in Figs. 5, 6A and para. [0030], [0033]-[0041]).
       Regarding independent claim 15 (Currently Amended), Happ teaches an apparatus, comprising: a memory array comprising a plurality of memory cells each associated with a respective memory element storing a value based at least in part on a change in a material property associated with the memory element (Figs. 1-3 and accompanying texts, a memory array 102 in Fig. 3 comprising a plurality of memory cells, e.g., phase change memory cells in Fig. 1, each associated with a respective phase change memory element 10 storing a value 
        Happ does not specifically teach receiving a plurality of commands associated with performing access operations on a memory array; and counting the access operations performed on the memory array as a result of receiving the plurality of commands to obtain a quantity of the access operations.
        Kwak teaches a circuit configured to receive a plurality of commands associated with performing access operations on a memory array; and count the access operations performed 
          Since Happ and Kwak are both from the same field of memory device, the purpose disclosed by Kwak would have been recognized in the pertinent art of Happ.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kwak into the teaching of Happ for the purpose of providing a memory system which includes a memory pool having a plurality of memory units and a controller suitable for controlling the plurality of memory units, wherein the controller includes a translation unit suitable for translating a system address into a local address within the memory pool, a threshold decision unit suitable for dynamically changing a threshold based on an a number of accesses to each local address for data within the memory pool, a data attribute determination unit that determines an attribute of data associated with the 
translated local address based on the threshold and the number of accesses to the translated local address, and a data input/output unit that controls a memory unit associated with a local address to store the data in a memory region corresponding to the local address among the memory units based on the attribute of the data (Kwak, Abstract). 
        Regarding dependent claim 16, the combination of Happ and Kwak teaches the apparatus of claim 15, wherein, to modify the one or more parameters, the circuitry is configured to: modify a current magnitude of the write operation, a write pulse duration of the write .  

10.    Claims 5-12 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Happ, in view of Kwak, further in view of Park et al. (U.S. Patent Application Publication 2015/0380086, hereinafter “Park”, cited in the previous Office Action dated 11/17/2020).                
         Regarding dependent claim 5, the combination of Happ and Kwak teaches all the limitations of claim 1 except for wherein the modifying the one or more parameters of the write operation comprises: modifying a first parameter corresponding to writing a first logic state; and modifying a second parameter corresponding to writing a second logic state. 
          Park teaches a method comprising wherein the modifying the one or more parameters of the write operation comprises: modifying a first parameter corresponding to writing a first logic state; and modifying a second parameter corresponding to writing a second logic state (Figs. 17-26 and accompanying texts, modifying a first parameter, e.g., write current pulse in Figs. 20A-20C, corresponding to writing a first logic state, e.g., a set state; and modifying a second parameter, e.g., write voltage pulse in Figs. 24A-24C, corresponding to writing a second logic state, e.g., a reset state). 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).       
          Regarding dependent claim 6, the combination of Happ and Kwak teaches all the limitations of claim 1 except for wherein performing the write operation comprises: applying, to a 
         Park teaches a method comprising wherein performing the write operation comprises: applying, to a first target memory cell to write a first logic state, a first voltage having a first polarity; andPage 2 of 8App. No. 16/518,876PATENT Amendment dated June 18, 2020 Reply to Office Action dated May 11, 2020 applying, to a second target memory cell to write a second logic state, a second voltage having a second polarity (Figs. 17-26 and accompanying texts, applying, to a first target memory cell to write a first logic state, e.g., a set state , a first voltage having a first polarity, e.g., positive polarity in Figs. 20A-20C; andPage 2 of 8App. No. 16/518,876PATENT Amendment dated June 18, 2020 Reply to Office Action dated May 11, 2020 applying, to a second target memory cell to write a second logic state, e.g., a reset state, a second voltage having a second polarity, e.g., negative polarity in Figs. 24A-24C). 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).       
         Regarding dependent claim 7 (Currently Amended), the combination of Happ and Kwak teaches all the limitations of claim 1 except for identifying a second quantity of access operations performed on the memory array; modifying one or more second parameters for a second write operation based at least in part on the identified second quantity of the access operations; and performing the second write operation according to the one or more modified second parameters to write a logic state to one or more of the plurality of memory cells.
        Park teaches a method comprising identifying a second quantity of access operations performed on the memory array; modifying one or more second parameters for a second write 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teaching of Happ for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).       
        Regarding dependent claim 8 (Currently Amended), the combination of Happ, Kwak and Park teaches the method of claim 7, wherein: the identified second quantity of the access operations corresponds to access operations performed after counting the quantity of the access operations; and modifying the one or more second parameters for the second write operation comprises modifying the one or more modified parameters (Park, Figs. 17-26 and accompanying texts, the identified second quantity of the access operations, e.g., second write/reset write operation in steps S1060-S1200b of Fig. 17, corresponds to access operations performed after counting the quantity of the access operations, e.g., first write/set write operation in steps S1040-S1200a of Fig. 17; and modifying the one or more second parameters, 
          Regarding dependent claim 9 (Currently Amended), the combination of Happ, Kwak and Park teaches the method of claim 8, wherein the second quantity of the access operations is different than the quantity of the access operations (Park, Figs. 17-26 and accompanying texts, the second quantity of the access operations, e.g., second write/reset write operation in steps S1060-S1200b of Fig. 17, is different than the quantity of the access operations, e.g., first write/set write operation in steps S1040-S1200a of Fig. 17). 
         Regarding dependent claim 10 (Currently Amended), the combination of Happ, Kwak and Park teaches the method of claim 7, wherein: the quantity of the access operations corresponds to access operations performed on a first subset of the plurality of memory cells; the identified second quantity of the access operations corresponds to access operations performed on a second subset of the plurality of memory cells; performing the write operation according to the one or more modified parameters comprises performing the write operation on the first subset of the plurality of memory cells; and performing the write operation according to the one or more modified second parameters comprises performing the write operation on the second subset of the plurality of memory cells (Park, Figs. 17-26 and accompanying texts, the  quantity of the access operations, e.g., first write/set write operation in steps S1040-S1200a of Fig. 17 and current pulses Iset in Figs. 20A-20C, corresponds to access operations performed on a first subset of the plurality of memory cells; the identified second quantity of the access operations, e.g., second write/reset write operation in steps S1060-S1200b of Fig. 17 and voltage pulses Vreset in Figs. 24A-24C, corresponds to access operations performed on a second subset of the plurality of memory cells; performing the write operation according to the one or more modified parameters, e.g., current pulses Iset in Figs. 20A-20C, comprises performing the write operation on the first subset of the plurality of memory cells; and performing the write operation according to the one or more modified second parameters, voltage pulses 
        Regarding dependent claim 11, the combination of Happ, Kwak and Park teaches the method of claim 7, wherein the one or more parameters are associated with writing a first logic state, and the one or more second parameters are associated with writing a second logic state (Park, Figs. 17-26 and accompanying texts, the one or more parameters, e.g., current writing pulse Iset in Figs. 20A-20C, are associated with writing a first logic state, e.g., a set state, and the one or more second parameters, e.g., voltage writing pulse Vrset in Figs. 24A-24C, are associated with writing a second logic state, e.g., a reset state).
          Regarding dependent claim 12, the combination of Happ and Kwak teaches all the limitations of claim 1 except for performing a first read operation on one or more of the plurality of memory cells before the modifying, wherein the first read operation comprises applying a read voltage; and performing a second read operation on one or more of the plurality of memory cells after the modifying, wherein the second read operation comprises applying the read voltage.
          Park teaches a method comprising performing a first read operation on one or more of the plurality of memory cells before the modifying, wherein the first read operation comprises applying a read voltage; and performing a second read operation on one or more of the plurality of memory cells after the modifying, wherein the second read operation comprises applying the read voltage (Figs. 17-26 and accompanying texts, performing a first read operation, e.g., between Iset0 and Iset1 in Figs. 20A-20C, on one or more of the plurality of memory cells before the modifying, wherein the first read operation comprises applying a read voltage “Vread”; and performing a second read operation, e.g., between Iset1 and Iset2 in Figs. 20A-20C, on one or more of the plurality of memory cells after the modifying, wherein the second read operation comprises applying the read voltage “Vread”, as shown in Figs. 20A-20C and accompanying texts).

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).        
         Regarding dependent claim 17, the combination of Happ and Kwak teaches all the limitations of claim 15 except for wherein, to modify the one or more parameters, the circuitry is configured to: perform a first modification to a parameter corresponding to writing a first logic state; and perform a second modification to a second parameter corresponding to writing a second logic state.
          Park teaches an apparatus comprising wherein to modify the one or more parameters, the circuitry is configured to: perform a first modification to a parameter corresponding to writing a first logic state; and perform a second modification to a second parameter corresponding to writing a second logic state (Figs. 17-26 and accompanying texts, to modify the one or more parameters, the circuitry 12/12A in Figs. 2/11 is configured to: perform a first modification to a parameter, e.g., write current pulse in Figs. 20A-20C, corresponding to writing a first logic state, e.g., a set state; and perform a second modification to a second parameter, e.g., write voltage pulse in Figs. 24A-24C, corresponding to writing a second logic state, e.g., a reset state). 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a 
          Regarding dependent claim 18, the combination of Happ and Kwak teaches all the limitations of claim 15 except for wherein, to perform the write operation, the circuitry is configured to: apply, to a first target memory cell to write a first logic state, a first voltage having a first polarity; and apply, to a second target memory cell to write a second logic state, a second voltage having a second polarity.    
         Park teaches an apparatus comprising wherein to perform the write operation, the circuitry  12/12A in Figs. 2/11 is configured to: apply, to a first target memory cell to write a first logic state, a first voltage having a first polarity; and apply, to a second target memory cell to write a second logic state, a second voltage having a second polarity (Figs. 17-26 and accompanying texts, to perform the write operation, the circuitry is configured to: apply, to a first target memory cell to write a first logic state, e.g., a set state , a first voltage having a first polarity, e.g., positive polarity in Figs. 20A-20C; andPage 2 of 8App. No. 16/518,876PATENT Amendment dated June 18, 2020 Reply to Office Action dated May 11, 2020 apply, to a second target memory cell to write a second logic state, e.g., a reset state, a second voltage having a second polarity, e.g., negative polarity in Figs. 24A-24C). 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).      
          Regarding dependent claim 19 (Currently Amended), the combination of Happ and Kwak teaches all the limitations of claim 15 except for wherein the circuitry is further configured to: identify that a second quantity of access operations, performed on the memory array after 
            Park teaches an apparatus wherein the circuitry is further configured to: identify that a second quantity of access operations, performed on the memory array after modifying the one or more parameters, exceeds a second threshold; modify the one or more modified parameters, based at least in part on identifying that the second quantity of the access operations exceeds the second threshold, to generate one or more modified second parameters; and perform the write operation according to the one or more modified second parameters to write a logic state to one or more of the plurality of memory cells (Park, Figs. 17-26 and accompanying texts, the circuitry 12/12A in Figs. 2/11 is further configured to: identify that a second quantity of access operations, e.g., second write/reset write operation in steps S1060-S1200b of Fig. 17 and voltage pulses Vreset in Figs. 24A-24C, performed on the memory array 11 of Fig. 2 after modifying the one or more parameters, e.g., write voltage pulse Vreset in Figs. 24A-24C, exceeds a second threshold, e.g., low threshold/reference resistance in Figs. 17/19; modify the one or more modified parameters, e.g., write voltage pulse Vset in Figs. 24A-24C, based at least in part on identifying that the second quantity of access operations, e.g., second write/reset write operation, exceeds the second threshold, e.g., low threshold/reference resistance, to generate one or more modified second parameters, e.g., write voltage pulse Vreset; and perform the write operation according to the one or more modified second parameters, e.g., write voltage pulse  Vreset to write a logic reset state “Low” to one or more of the plurality of memory cells).
          Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.

        Regarding dependent claim 20 (Currently Amended), the combination of Happ and Kwak teaches all the limitations of claim 15 except for wherein the quantity of the access operations corresponds to access operations performed on a first subset of the plurality of memory cells, and to perform the write operation according to the one or more modifiedPage 5 of 8App. No. 16/518,876PATENT Amendment dated June 18, 2020 Reply to Office Action dated May 11, 2020 parameters, the circuitry is configured to perform the write operation on a set of memory cells that includes the first subset of the plurality of memory cells, wherein the circuitry is further configured to: identify that a second quantity of the access operations performed on a second subset of the plurality of memory cells exceeds a second threshold; modify one or more second parameters of the write operation based at least in part on identifying that the second quantity of the access operations exceeds the second threshold; and perform the write operation according to the one or more modified second parameters to write a logic state to one or more of a set of memory cells that includes the second subset of the plurality of memory cells.  
           Park teaches an apparatus comprising wherein the quantity of access operations corresponds to access operations performed on a first subset of the plurality of memory cells, and to perform the write operation according to the one or more modifiedPage 5 of 8App. No. 16/518,876PATENT Amendment dated June 18, 2020 Reply to Office Action dated May 11, 2020 parameters, the circuitry is configured to perform the write operation on a set of memory cells that includes the first subset of the plurality of memory cells, wherein the circuitry is further configured to: identify that a second quantity of the access operations performed on a second subset of the plurality of memory cells exceeds a second threshold; modify one or more second parameters of the write operation based at least in part on identifying that the second quantity of the access operations 
           Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).      
Regarding dependent claim 21 (Currently Amended), the combination of Happ and Kwak teaches all the limitations of claim 15 except for wherein the one or more parameters are associated with writing a first logic state associated with a threshold voltage being below a read voltage, and to perform the write operation according to the one or more modified parameters, the circuitry is configured to write the first logic state, wherein the circuitry is further configured to: identify that a second quantity of access operations performed on the plurality of memory cells exceeds a second threshold; modify one or more second parameters, of a write operation, associated with writing a second logic state associated with a threshold voltage being above a read voltage, based at least in part on identifying that the second quantity of the access operations exceeds the second threshold; and perform the write operation according to the one or more modified second parameters to write the second logic state to one or more of the plurality of memory cells.
         Park teaches an apparatus comprising wherein the one or more parameters are associated with writing a first logic state associated with a threshold voltage being below a read voltage, and to perform the write operation according to the one or more modified parameters, the circuitry is configured to write the first logic state, wherein the circuitry is further configured to: identify that a second quantity of access operations performed on the plurality of memory cells exceeds a second threshold; modify one or more second parameters of a write operation, associated with writing a second logic state associated with a threshold voltage being above a read voltage, based at least in part on identifying that the second quantity of the access operations exceeds the second threshold; and perform the write operation according to the one or more modified second parameters to write the second logic state to one or more of the plurality of memory cells (Park, Figs. 14-26 and accompanying texts, the one or more parameters, e.g., write current pulses Iset in Figs. 20A-20C, are associated with writing a first logic state, e.g. logic “High” or set state, associated with a threshold voltage of memory cell VSN at sensing node SN of Fig. 14 being below a read voltage Vref, and to perform the write 
         Since Happ, Kwak and Park are from the same field of memory device, the purpose disclosed by Park would have been recognized in the pertinent arts of Happ and Kwak.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Park to the teachings of Happ and Kwak for the purpose of providing a method of operating a resistive memory device that performs a verify write operation based on a current-voltage characteristic of the resistive memory device, thereby increasing efficiency of the verify write operation (Park, para. [0004]).  

Conclusion

            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827